Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2019

                                      No. 04-19-00416-CV

         VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.L.C.,
                                 Appellants

                                                v.

                           Ho Kon PARKER and Richard T. Parker,
                                      Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-19561
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        By order dated October 14, 2019, we concluded we had jurisdiction over this appeal as a
timely-filed restricted appeal and ordered appellants to file an amended brief framing their issues
under the legal standards applicable to restricted appeals by November 13, 2019. On November
8, 2019, appellees filed a response which appears to question our jurisdiction or alternatively to
request an extension of time to file an appellees’ brief. On November 13, 2019, appellants filed
their amended brief.

       Appellee’s brief must be filed no later than December 13, 2019. Appellees may raise any
additional challenges to this court’s jurisdiction in their brief.



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2019.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court